Order unanimously affirmed without costs. Memorandum: We affirm Special Term’s order which denied defendants’ motion for renewal for reasons stated at Special Term (Murphy, J.). We add only that the city’s appeal from denial of its motion for reargument must be dismissed since no appeal lies from an order denying reargument (see, Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 989). (Appeal from order of Supreme Court, Onondaga County, Murphy, J. — renewal.) Present — Callahan, J. P., Doerr, Boomer, Green and Davis, JJ.